   Case 1:20-mc-00199-JGK-OTW Document 25 Filed 06/08/20 Page 1 of 21




                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK




IN RE APPLICATION OF VALE S.A., VALE
HOLDINGS B.V., AND VALE INTERNATIONAL
                                            Case No. 1:20-MC-00199-JGK-OTW
S.A. FOR AN ORDER PURSUANT TO 28 U.S.C. §
1782 TO CONDUCT DISCOVERY FOR USE IN
FOREIGN PROCEEDINGS




            MEMORANDUM OF LAW IN OPPOSITION TO THE
       APPLICATION OF VALE S.A., VALE HOLDINGS B.V., AND VALE
    INTERNATIONAL S.A. FOR AN ORDER PURSUANT TO 28 U.S.C. § 1782
      TO CONDUCT DISCOVERY FOR USE IN FOREIGN PROCEEDINGS




                                            KOBRE & KIM LLP
                                            800 Third Avenue
                                            New York, New York 10022
                                            Tel: +1 212 488 1200
                                            Fax: +1 212 488 1220

                                            Attorneys for Nysco Management
                                            Corporation
         Case 1:20-mc-00199-JGK-OTW Document 25 Filed 06/08/20 Page 2 of 21




                                                   TABLE OF CONTENTS

TABLE OF AUTHORITIES ......................................................................................................... iii
PRELIMINARY STATEMENT ....................................................................................................... 1
STATEMENT OF FACTS ............................................................................................................. 3
   I.        Background ...................................................................................................................... 3
   II.       The London Proceedings ................................................................................................. 4
   III.      Vale’s Section 1782 Application ..................................................................................... 5
   IV.       The Summary Judgment Application in the London Proceedings .................................. 6
STANDING .................................................................................................................................... 8
LEGAL STANDARD ..................................................................................................................... 8
ARGUMENT ................................................................................................................................ 10
   I.        Vale Fails to Meet the Statutory “For Use” Requirement and, in Any Event, the Court
             Should Deny this Application in the Exercise of its Discretion .................................... 10
   II.       Alternatively, Vale’s Discovery Action Should be Stayed Pending Resolution of the
             Dispositive Motion in the London Proceedings ............................................................ 14
CONCLUSION ............................................................................................................................. 16




                                                                      ii
       Case 1:20-mc-00199-JGK-OTW Document 25 Filed 06/08/20 Page 3 of 21




                                              TABLE OF AUTHORITIES

Federal Cases
Application of Sarrio, S.A.,
  119 F.3d 143 (2d Cir. 1997) ....................................................................................................... 8
Brandi-Dohrn v. IKB Deutsche Industriebank AG,
  673 F.3d 76 (2d Cir. 2012) ................................................................................................... 8, 12
Certain Funds, Accounts and/or Inv. Vehicles v. KPMG, L.L.P.,
  798 F.3d 113 (2d Cir. 2015) ..................................................................................... 9, 10, 11, 12
In re Accent Delight Int’l Ltd.,
   869 F.3d 121 (2d Cir. 2017) ..................................................................................................... 11
In re Application of Alves Braga,
   789 F. Supp. 2d 1294 (S.D. Fla. 2011) .................................................................................. 15
In re Application of Noboa,
   No. M18-302 (JSM), 1995 WL 581713 (S.D.N.Y. Oct. 4, 1995) ................................... 9, 15
In re Application of XPO Logistics, Inc.,
   No. 1:15-MC-00205 (LGS), 2016 WL 3528195 (S.D.N.Y. June 22, 2016) ....................... 16
In re Application Pursuant to 28 U.S.C. Section 1782 of Okean B.V. & Logistic Sol. Int’l to Take
   Discovery of Chadbourne & Parke LLP,
   60 F. Supp. 3d 419 (S.D.N.Y. 2014) ........................................................................................ 14
In re Asia Mar. Pac. Ltd.,
   253 F. Supp. 3d 701 (S.D.N.Y. 2015) ............................................................................ 9, 13, 14
In re Hornbeam Corp.,
   No. 1:14-MC-00424 (P1), 2015 WL 13647606 (S.D.N.Y. Sept. 17, 2015),
   aff’d, 722 F. App’x 7 (2d Cir. 2018) ........................................................................................... 8
In re Hornbeam Corp.,
   No. 1:14-MC-00424 (P1), 2017 WL 5515857 (S.D.N.Y. Feb. 17, 2017),
   aff’d, 722 F. App’x 7 (2d Cir. 2018) ...................................................................................... 15
In re Servicio Pan Americano de Proteccion,
   354 F. Supp. 2d 269 (S.D.N.Y. 2004).................................................................................... 15
Intel Corp. v. Advanced Micro Devices, Inc.,
   542 U.S. 241 (2004) ........................................................................................................... passim
Mees v. Buiter,
 793 F.3d 291 (2d Cir. 2015) ........................................................................................... 9, 11, 12
Schmitz v. Bernstein Liebhard & Lifshitz, LLP,
  376 F.3d 79 (2d Cir. 2004) ....................................................................................................... 14


                                                                   iii
       Case 1:20-mc-00199-JGK-OTW Document 25 Filed 06/08/20 Page 4 of 21




Federal Statutes
28 U.S.C. § 1782 .................................................................................................................... passim




                                                                    iv
      Case 1:20-mc-00199-JGK-OTW Document 25 Filed 06/08/20 Page 5 of 21




        Nysco Management Corporation (“Nysco”), an interested party, submits this

Memorandum of Law in Opposition to the Application of Vale S.A., Vale Holdings B.V., and Vale

International S.A., (collectively, “Vale”) for an Order Pursuant to 28 U.S.C. § 1782 to Conduct

Discovery for Use in Foreign Proceedings (the “Application”). Nysco respectfully requests that

the Court deny the Application or, in the alternative, stay the Application until a decision is

rendered on a dispositive motion pending in the foreign proceedings, which will determine whether

the discovery sought by Vale can ever be used in that proceeding.

                                    PRELIMINARY STATEMENT

        The Court should deny the Application because it does not satisfy the “for use” requirement under

28 U.S.C. § 1782 (“Section 1782”) and because the discovery sought would impose an unjustified burden.

        Vale is unable to use the discovery it seeks in the relevant foreign proceedings at this time or,

possibly, ever. Vale seeks broad discovery from over 30 respondents to support one of its claims in a

court proceeding in England even though an application to dismiss that particular claim is pending. This

means that: (i) the discovery that Vale seeks cannot be used in the proceedings in London for as long as

the application to dismiss is pending, and (ii) if the Court in England dismisses the claim, then the evidence

that Vale seeks can never be used to support that claim. At a minimum, the Court should await the

outcome of the dispositive application pending in the foreign proceedings before burdening the

respondents and this Court with litigation relating to the scope of each of the 30-plus proposed subpoenas.

        Vale brings the Application to seek discovery in furtherance of a proprietary claim (also known

as a “tracing claim”) that Vale has asserted in foreign proceedings pending in the High Court of the

Business and Property Courts of England & Wales (“London Court”) against several defendants,

including this interested party, Nysco (Claim No. CL-2019-000723, herein the “London Proceedings”).

Vale’s proprietary claim essentially alleges that Vale is entitled to recover US$500 million that it paid to

BSG Resources Ltd. (“BSGR”) upon entering a joint venture agreement in 2010, on the alleged grounds
     Case 1:20-mc-00199-JGK-OTW Document 25 Filed 06/08/20 Page 6 of 21




that BSGR obtained the money improperly and, therefore, whoever has the money holds it on constructive

trust for Vale. On that basis, Vale seeks discovery under Section 1782 to trace the money to investments

in various U.S.-based real estate ventures. Specifically, Vale seeks to trace money that, according to Vale,

flowed from BSGR through Nysco and Balda Foundation (“Balda”), another defendant in the London

Proceedings. Indeed, Vale’s theory is that “[t]he lion’s share of Vale’s $500 million payment was

immediately funneled up from BSGR through its parent Nysco to its ultimate parent Balda, a

Liechtenstein trust, of which [Benjamin] Steinmetz and his family are the sole beneficiaries.”

Mem. of Law in Supp. of Appl. at 2, ECF No. 2.

        However, Vale’s proprietary claim in the London Proceedings has been challenged by Nysco

and Balda through an application for summary judgment which is akin to a motion to dismiss a claim in

U.S. litigation (“the Summary Judgment Application”). The Summary Judgment Application challenges

the legal basis of Vale’s proprietary claim, namely that according to Vale, the US$500 million were

obtained improperly and therefore are held on constructive trust for Vale. Until the London Court resolves

the Summary Judgment Application, Vale is unable to use any factual evidence of the kind it seeks here

in the London Proceedings. Further, if the Summary Judgment Application is granted, Vale’s

proprietary claim will be dismissed, meaning that Vale will not be able to use the evidence it seeks

through this Section 1782 Application in support of that claim at all.

        Thus, Vale’s Application fails to satisfy the statutory “for use” requirement and should be

dismissed on that basis (as well as in this Court’s wide discretion) because it seeks discovery that

may never become usable in the foreign proceeding. In the alternative, the Court should stay this

action until the London Court decides the Summary Judgment Application so that Vale does not

unnecessarily burden the 30-plus respondents and the Court itself.




                                                     2
          Case 1:20-mc-00199-JGK-OTW Document 25 Filed 06/08/20 Page 7 of 21




                                          STATEMENT OF FACTS

I.           Background

             Nysco is the parent company of BSGR. See Decl. of Nicola Boulton (“Boulton Decl.”), Ex. 1

     (Particulars of Claim) at ¶ 27. On April 30, 2010, Vale entered into an agreement with BSGR, under

     which Vale acquired a 51% interest in a joint venture (the “JV Agreement”) created with the specific

     purpose of exploring an iron ore concession in Simandou, Guinea (the “Mining Rights”). See id. at ¶¶

     1–2. As part of this transaction, Vale agreed to pay US$2.5 billion to BSGR, of which US$500 million

     was paid immediately upon the execution of the JV Agreement. See id. at ¶¶ 3–4, 93.2. In or around

     2014, Vale sought to rescind the JV Agreement upon Vale’s institution of arbitration proceedings

     against BSGR, which followed the revocation of the Mining Rights by the Guinean government. See

     id. at ¶ 9, 118. Vale justified its decision on the basis of alleged fraudulent misrepresentations made or

     adopted by its partner in the JV Agreement, in light of allegations of corruption involving BSGR at the

     time. See id. at ¶ 9.

             On April 28, 2014, Vale commenced an arbitration proceeding before the London Court of

     International Arbitration against BSGR (“LCIA Arbitration”). See Boulton Decl. at ¶ 5. In essence,

     Vale claimed that BSGR had illegally obtained the Mining Rights through bribery of Guinean

     government officials and fraudulently induced Vale to enter into the JV Agreement by making assertions

     otherwise. See Boulton Decl., Ex. 1 (Particulars of Claim) at ¶ 5. BSGR contested Vale’s allegations

     throughout the LCIA Arbitration. However, due to procedural irregularities, BSGR and its English

     counsel did not attend the arbitration hearing. For example, the Arbitral Tribunal declined to reschedule

     the hearing despite BSGR’s counsel having advised four months prior that he was unavailable on the

     scheduled dates. In addition, the Division of the LCIA Court ultimately removed the Tribunal’s Chairman

     because it found “justifiable doubts as to his independence or impartiality” to BSGR’s detriment. Decl.


                                                         3
           Case 1:20-mc-00199-JGK-OTW Document 25 Filed 06/08/20 Page 8 of 21




      of Jonathan I. Blackman, Ex. A (Final Arbitration Award, entered on April 4, 2019), at ¶ 82, ECF No. 4-

      1, Vale S.A. v. BSG Resources Limited, No. 1:19-CV-03619 (VSB) (S.D.N.Y. Apr. 24, 2019).

      Nonetheless, the Tribunal issued an award in Vale’s favor. See Boulton Decl., Ex. 1 (Particulars of

      Claim) at ¶ 10.

              Thereafter, on February 27, 2018, BSGR, acting by and through its directors, submitted an

      application for an administration order to the Guernsey Court after determining that the company was or

      was about to become insolvent. See Verified Pet. at ¶¶ 31–32, In Re BSG Resources Limited (in

      Administration), No. 1:19-BK-11845 (SHL) (Bankr. S.D.N.Y. June 3, 2019). On March 6, 2018,

      the Guernsey Court granted BSGR’s application and issued an order to commence the administration of

      BSGR. See id. at ¶ 32. On June 3, 2019, BSGR filed a petition under Chapter 15 before the U.S.

      Bankruptcy Court for the Southern District of New York, seeking various rights under the Bankruptcy

      Code. See Verified Pet., In Re BSG Resources Limited (in Administration), No. 1:19-BK-11845

      (SHL) (Bankr. S.D.N.Y. June 3, 2019).

II.           The London Proceedings

              Vale’s inability to enforce its arbitral award directly and immediately in light of BSGR’s

      bankruptcy triggered a series of legal actions against others, both in the U.S. and the UK. One such action

      was the London Proceedings, which Vale commenced on December 3, 2019. See Boulton Decl., Ex.

      1 (Particulars of Claim). In that proceeding, Vale asserts essentially the same fraudulent inducement

      claim it litigated in the LCIA Arbitration (but against different parties), id. at ¶¶ 105-116, a conspiracy

      claim, id. at ¶¶ 117, and—as relevant here—a proprietary claim to trace the proceeds of Vale’s initial

      US$500 million payment to BSGR (made on April 30, 2010), id. at ¶¶ 118-120.

              With respect to the proprietary claim, Vale asserts that because of the alleged fraudulent

      inducement, the money paid is held on constructive trust for Vale such that if Vale can trace the money it

                                                          4
            Case 1:20-mc-00199-JGK-OTW Document 25 Filed 06/08/20 Page 9 of 21




       may recover it from those who now hold it. See Mem. of Law in Supp. of Appl. at 5–7, ECF No. 2;

       Boulton Decl., Ex. 1 (Particulars of Claim) at ¶ 119. In particular, Vale alleges that BSGR

       “immediately funneled up” the majority of the US$500 million received from Vale “through its parent

       Nysco to its ultimate parent Balda.” Mem. of Law in Supp. of Appl. at 2, ECF No. 2. In its Particulars

       of Claim filed in the London Proceedings, Vale asserts that “Nysco received the approximate sum of

       US$371.5 million paid to it between May and July 2010 . . . together with an additional US$40 million in

       August 2012 and US$89.1 million in December 2012,” and that “Balda (it is to be inferred) received

       substantial sums paid to it by Nysco . . . .” Boulton Decl., Ex. 1 (Particulars of Claim) at ¶¶ 120.7–120.8.

       At least a portion of this money was then, according to Vale, invested in New York real estate joint

       ventures through BSG Real Estate (“BSG RE”), a wholly-owned subsidiary of Nysco and Balda. Mem.

       of Law in Supp. of Appl. at 7–13, ECF No. 2.

III.           Vale’s Section 1782 Application

               It is solely in furtherance of its proprietary claim that Vale seeks discovery in this Application. As

       Vale explained in the Application, in the London Proceedings it:

                       asserts a proprietary claim under English law to the traceable
                       proceeds of its payments to BSGR and Defendants. . . . In
                       connection with this claim, Vale seeks all necessary accounts and
                       inquires to trace and identify the traceable proceeds of the funds
                       received by the Defendants. By this Section 1782 petition, Vale
                       seeks to identify the traceable proceeds of its payment to BSGR
                       through investments in real estate located in the Southern District of
                       New York in which certain Defendants and entities controlled by
                       them are believed to hold a financial interest.

       Mem. of Law in Supp. of Appl. at 6–7, ECF No. 2.

                Specifically, the Application seeks discovery regarding investments in real estate located in New

       York and Chicago that Vale alleges were made through subsidiaries of Nysco and Balda. For example,

       Vale states that BSG RE, a “wholly-owned subsidiary of Nysco and Balda,” purchased a commercial

                                                             5
           Case 1:20-mc-00199-JGK-OTW Document 25 Filed 06/08/20 Page 10 of 21




      property on Park Avenue in Manhattan for US$455 million. Id. at 7. According to Vale, “[t]his transaction

      was funded by Balda,” allegedly at the direction of Mr. Benjamin Steinmetz. Id. The other real-estate

      investments about which Vale seeks discovery are said to be linked to joint ventures that BSG RE entered

      into with HFZ Capital Group LLC, referred to by Vale as the “BSG-HFZ JV,” and with Signa Holdings

      GmbH, referred to by Vale as the “BSG-Signa JV.” Id. at 2, 7–13.

IV.           The Summary Judgment Application in the London Proceedings

              On May 18, 2020, Nysco and Balda filed the Summary Judgment Application with the London

      Court, seeking to dismiss Vale’s proprietary claim on the legal basis that Vale “ha[s] no reasonable

      prospects of success in relation to the [proprietary] claims as a matter of law . . . .” Boulton Decl., ¶¶ 9-

      10, Ex. 2 (Summary Judgment Application) at 2. Specifically, in support of the Summary Judgment

      Application, Nysco and Balda filed evidence asserting that “as a matter of law, even assuming that the

      Claimants [Vale] were able to establish the fraudulent misrepresentations that they allege, they would not

      have a good arguable case that they have proprietary rights in relation to the [US$500 million] because of

      the terms of the Share and Purchase Deed through which Vale terminated the Investment Agreements [the

      JV Agreement] and transferred the shares obtained under the Investment Agreements to BSGR.” Boulton

      Decl., Ex. 3 (First Witness Statement of Doron Levy) at ¶ 8. Without a proprietary right to the US$500

      million, Vale has no legally cognizable proprietary claim. See Boulton Decl. at ¶ 11.

              There are two possible outcomes with respect to this pending Summary Judgment Application, as

      explained by counsel for Nysco in the London Proceedings: (i) the Summary Judgment Application is

      granted and Vale’s proprietary claim is dismissed as to Nysco and Balda on legal grounds; or (ii) the

      Summary Judgment Application is dismissed and Vale is allowed to proceed with its proprietary claim in

      the London Proceedings. See Boulton Decl. at ¶ 14. In the first scenario, the proprietary claim would

      ultimately be dismissed as to all of the defendants in the London Proceedings, since their legal position

                                                           6
     Case 1:20-mc-00199-JGK-OTW Document 25 Filed 06/08/20 Page 11 of 21




with respect to the proprietary claim is identical to that of Nysco and Balda. Id. Only in the second

scenario could Vale eventually use evidence purporting to trace the US$500 million in support of its

proprietary claim.

        While the Summary Judgment Application is pending in the London Proceedings, Vale will not

be able to use the evidence it seeks through this Application in connection with its proprietary claim,

namely evidence that might trace the funds it paid to BSGR through Nysco and Balda. See id. at ¶¶ 17–

19. In fact, the only evidence Vale could submit in defense of the Summary Judgment Application would

be evidence relating to the merits of the underlying proprietary claim—i.e., evidence on the legal question

whether Vale is entitled to recover the US$500 million at all. See id. at ¶¶ 17–18. And if the London

Court ultimately grants the Summary Judgment Application, Vale will be unable to use the evidence it

seeks here at all.1 See id. at ¶ 19. A hearing on the Summary Judgment Application has not yet been set,




1
         Aside from the Summary Judgement Application, the defendants in the London Proceedings have
also raised various defenses to Vale’s claims. For instance, Mr. Benjamin Steinmetz has raised an
illegality defense under English law, similar to an unclean hands defense, on the basis that Vale, in fact,
believed, suspected, and/or knew (albeit falsely) that BSGR obtained the mining rights at the center of the
JV Agreement by fraud or bribery and nevertheless entered the deal based on a sham due diligence process
in violation of the Foreign Corrupt Practices Act (“FCPA”). Thus, Vale’s case “is based on a sham due
diligence exercise which it was warned risked non-compliance with its own FCPA obligations” and
should be dismissed pursuant to ex turpi causa non oritur actio, which prevents a party from profiting
from his own wrongdoing.
         To obtain further evidence in support of its illegality defense, Mr. Steinmetz recently applied under
Section 1782 for permission to take discovery in this District from Vale and other respondents. See In re
Application of Benjamin Steinmetz for an Order to Take Discovery from Vale S.A., Vale Americas Inc.,
Rio Tinto plc, and Rio Tinto Limited Pursuant to 28 U.S.C. § 1782, No. 1:20-MC-00212 (AJN)
(S.D.N.Y May 21, 2020) (“In re Application of Benjamin Steinmetz”). The defense filed by Mr.
Steinmetz in the London Proceedings is exhibited to Mr. Steinmetz’s application under Section
1782. See Decl. of Josef M. Klazen, Ex. 7 (Defence of the First Defendant) at ¶ 3, ECF No. 5-7, In re
Application of Benjamin Steinmetz. In contrast with Vale’s proprietary claim, Mr. Steinmetz’s defense
will be litigated before the London Court even if Nysco and Balda prevail on their Summary Judgement
Application. Accordingly, unlike Vale’s Section 1782 Application here, Mr. Steinmetz’s Section 1782
Application is properly “for use” in the London Proceedings because there is no pending dispositive
motion that could prevent Mr. Steinmetz from using the evidence obtained to support his illegality defense.
                                                        7
     Case 1:20-mc-00199-JGK-OTW Document 25 Filed 06/08/20 Page 12 of 21




but it is expected that the London Court will decide before the end of this calendar year whether Vale’s

proprietary claim should be dismissed. See id. at ¶ 12.

                                             STANDING

         Nysco has standing to challenge the Application as a “part[y] against whom the requested

information will be used.” In re Hornbeam Corp., No. 1:14-MC-00424 (P1), 2015 WL 13647606,

at *2 (S.D.N.Y. Sept. 17, 2015), aff’d, 722 F. App’x 7 (2d Cir. 2018) (holding that “a part[y]

against whom the requested information will be used . . . has standing to challenge the issuance of

§ 1782 subpoenas under the Rules of Civil Procedure and under the statute itself.” (internal

citations omitted)); see also Application of Sarrio, S.A., 119 F.3d 143, 148 (2d Cir. 1997)

(“[S]tanding to oppose subpoenas issued under § 1782 is [not] limited to the subpoenaed witness.

We have recognized, though implicitly, that parties against whom the requested information will

be used may have standing to challenge the lawfulness of discovery orders directed to third

parties.”). Since Nysco is a defendant in the London Proceedings and Vale is seeking discovery

which relates to Nysco, it is plain that any discovery obtained here would be used against Nysco.

Therefore, Nysco has standing in this case as an interested party.

                                        LEGAL STANDARD

         To obtain relief under Section 1782, an applicant must meet three statutory requirements,

otherwise the application fails: (i) the person from whom discovery is sought must reside or be

found within the District; (ii) the discovery must be “for use” in a proceeding before a foreign or

international tribunal; and (iii) the applicant must be an interested person under the statute. 28

U.S.C. § 1782(a); see Brandi-Dohrn v. IKB Deutsche Industriebank AG, 673 F.3d 76, 80 (2d Cir.

2012).    Notably, in determining whether discovery being sought is “for use” in a foreign

proceeding, “[t]he key question . . . is not simply whether the information sought is relevant, but


                                                    8
    Case 1:20-mc-00199-JGK-OTW Document 25 Filed 06/08/20 Page 13 of 21




whether the [applicant] will actually be able to use the information in the proceeding.” Certain

Funds, Accounts and/or Inv. Vehicles v. KPMG, L.L.P., 798 F.3d 113, 120 (2d Cir. 2015).

Additionally, applicants must show that the evidence sought through discovery in the U.S. will be

deployed “with some advantage or serve some use in the [foreign] proceeding.” Mees v. Buiter,

793 F.3d 291, 298 (2d Cir. 2015).

       In any event, the U.S. Supreme Court has made clear that “a District Court is not required to

grant a § 1782(a) discovery application simply because it has the authority to do so.” Intel Corp.

v. Advanced Micro Devices, Inc., 542 U.S. 241, 264 (2004) (emphasis added); see also In re Asia

Mar. Pac. Ltd., 253 F. Supp. 3d 701, 705 (S.D.N.Y. 2015) (holding that even if all statutory

requirements of Section 1782 were met, the Court “would exercise its discretion to deny the

petition . . . [if it] is an overly broad fishing expedition that does nothing to further the twin aims

of the statute.”). Instead, the Court must consider the four discretionary factors articulated in Intel:

(i) whether “the person from whom discovery is sought is a participant in the foreign

proceeding”; (ii) “the nature of the foreign tribunal, the character of the proceedings underway

abroad, and the receptivity of the foreign government or the court or agency abroad to U.S. federal-

court judicial assistance”; (iii) whether the application “conceals an attempt to circumvent foreign

proof-gathering restrictions or other policies”; and (iv) “whether the discovery sought is “unduly

intrusive or burdensome[.]” Intel, 542 U.S. at 264–65.

       Courts may “deny the [Section 1782] application in toto” where it “is made in bad faith,

for the purpose of harassment, or unreasonably seeks cumulative or irrelevant materials.” Mees,

793 F.3d at n.18 (internal citations omitted). In addition to the authority to dismiss or grant Section

1782 discovery, courts have the authority to stay the Section 1782 action pending resolution of

dispositive issues in the foreign proceedings. See, e.g. In re Application of Noboa, No. M18-

                                                   9
          Case 1:20-mc-00199-JGK-OTW Document 25 Filed 06/08/20 Page 14 of 21




     302 (JSM), 1995 WL 581713, at *3 (S.D.N.Y. Oct. 4, 1995) (staying depositions ordered

     pursuant to Section 1782 until dispositive issues are determined in the foreign proceeding).

                                                    ARGUMENT

             Vale’s Section 1782 Application seeks evidence from over 30 respondents in furtherance

     of its proprietary claim asserted in the London Proceedings against Nysco and Balda. Because

     this proprietary claim is the subject of a pending Summary Judgment Application brought by

     Nysco and Balda in the London Proceedings seeking the dismissal of the proprietary claim, there

     is a substantial likelihood that Vale will never be able to use the evidence it seeks here. See Boulton

     Decl. at ¶¶ 17–19. Vale is also barred from using any evidence it gathers here in the London Proceedings

     for as long as the Summary Judgment Application is pending because such evidence is not in support of

     the merits of the proprietary claim, which is the subject of the Summary Judgment Application. Id. The

     discovery requested in Vale’s Application is therefore not properly “for use” in foreign proceedings

     and Vale fails to meet this statutory requirement under Section 1782.

             Further, even if Vale had satisfied the statutory requirements of Section 1782, the Court should

     still deny Vale’s Application, or at least stay the proceedings, in the exercise of its broad discretion. Vale’s

     proposed subpoenas would impose a substantial discovery burden on the numerous respondents, and this

     Court may be tasked with having to resolve discovery disputes arising from some or all of those

     subpoenas. Since these efforts could very well be nullified if the London Court grants the Summary

     Judgment Application, it would be appropriate to stay Vale’s discovery efforts until the London Court has

     rendered its decision.

I.           Vale Fails to Meet the Statutory “For Use” Requirement and, in Any Event, the
             Court Should Deny this Application in the Exercise of its Discretion

             This Application should be denied because Vale fails to meet its burden of showing

     that the discovery sought is properly “for use” in a foreign proceeding. See KPMG, 798 F.3d
                                                           10
    Case 1:20-mc-00199-JGK-OTW Document 25 Filed 06/08/20 Page 15 of 21




at n.11 (explaining that Section 1782 applicants bear burden of establishing “for use.”). Given that

Nysco and Balda have sought dismissal of Vale’s proprietary claim in the London Proceedings,

Vale may never be able to use the discovery it seeks in support of that claim, which is the stated

purpose of Vale’s Application.

       To demonstrate that the requested discovery is “for use” in a foreign proceeding, Vale must

establish that the materials “will be employed with some advantage or serve some use in the

proceeding.” Mees, 793 F.3d at 298–300. Further, Vale must show not only that the evidence

sought is “relevant,” but also that it will “actually be able to use” the information in the foreign

proceeding. KPMG, 798 F.3d at 120 (“The key question, therefore, is not simply whether the

information sought is relevant, but whether the [applicant] will actually be able to use the

information in the proceeding.”). In other words, the applicant “must establish that he or she has

the practical ability to inject the requested information into a foreign proceeding,” otherwise, the

application fails to demonstrate that the evidence sought is for use in the foreign proceeding. In

re Accent Delight Int’l Ltd., 869 F.3d 121, 132 (2d Cir. 2017). Failure to demonstrate that a Section

1782 applicant can submit the evidence sought before the foreign tribunal is fatal to the application.

See KPMG, 798 F.3d at 122 (“Because the [applicant] failed to show any way that they could put

before the foreign tribunals the information they sought to discover, the district court correctly

concluded that the information was not ‘for use’ in a foreign proceeding.”).

       Here, the Application explains that “the discovery sought is for use in proceedings before

a ‘foreign or international tribunal’ – the High Court,” “[i]n connection with” Vale’s “proprietary

claim under English law to the traceable proceeds of its payments to BSGR and Defendants.”

Mem. of Law in Supp. of Appl. at 15, 6, ECF No. 2. Specifically, Vale seeks discovery in

furtherance of its efforts to trace the payments in question through Nysco and Balda, whom Vale

                                                 11
    Case 1:20-mc-00199-JGK-OTW Document 25 Filed 06/08/20 Page 16 of 21




alleges invested these funds in U.S. real estate ventures headed by BSG Real Estate (“BSG RE”),

a subsidiary of Nysco and Balda. Id. at 7–13.

       But because Vale’s proprietary claim is subject to dismissal as a result of the Summary

Judgment Application, the discovery sought in this Application cannot be used in the London

Proceedings at this time; further, it is possible that the evidence sought here may never be

submitted before the London Court at all. Boulton Decl. at ¶¶ 17–19. If Nysco and Balda prevail

on their challenge to the legal foundation of Vale’s proprietary claim, Vale’s claim will be

dismissed as to Nysco and Balda and, in all likelihood, will eventually be dismissed as to all other

defendants. See id. at ¶ 14. In any event, because the discovery that Vale seeks here relates only

to funds which allegedly flowed through Nysco and Balda, the discovery sought cannot be used in

support of Vale’s proprietary claim if the London Court grants the Summary Judgment

Application. Id. at ¶¶ 15–19. Therefore, the discovery sought by Vale does not satisfy the “for use”

requirement of Section 1782.

       Notably, the fatal weakness in Vale’s Application—i.e., that it is doubtful that Vale will

ever be able to use the requested discovery in the London Proceedings, see KPMG, 788 F.3d at

120—should not be confused with situations wherein the requested discovery may be inadmissible

as evidence or is not yet usable in a foreign proceeding.    In those situations, the Second Circuit

has held that the “for use” requirement is satisfied.         See Brandi-Dohrn, 673 F.3d at 82

(“Accordingly, as a district court should not consider the discoverability of the evidence in the

foreign proceeding, it should not consider the admissibility of evidence in the foreign proceeding

in ruling on a section 1782 application.”); Mees, 793 F.3d at 300 (“Rather, Intel explained that ‘[i]t

is not necessary for the adjudicative proceeding to be pending at the time the evidence is sought,

but only that the evidence is eventually to be used in such a proceeding.’”) (internal citations

                                                 12
    Case 1:20-mc-00199-JGK-OTW Document 25 Filed 06/08/20 Page 17 of 21




omitted). Here, the issue is not that the evidence sought is inadmissible in the London Proceedings

or not yet deployable therein (because the proceedings have not yet been initiated, for instance)

but will be so used in the future in due course. Rather, the evidence Vale seeks may never be

deployable in the London Proceedings, as its underlying claim may be dismissed on legal grounds.

See Boulton Decl. at ¶¶ 17–19.

       In addition to Vale’s failure to satisfy the “for use” requirement of Section 1782, Vale also

fails to seek discovery which “further[s] the twin aims of the [Section 1782] statute,” defined as

“providing efficient means of assistance to participants in international litigation in our federal

courts and encouraging foreign countries by example to provide similar means of assistance to our

courts.” In re Asia Mar. Pac., 253 F. Supp. 3d at 704–05 (internal citations omitted). There is

nothing “efficient” about allowing Vale to impose significant discovery obligations on over 30

proposed respondents when this entire exercise may prove moot and unwarranted should the

London Court dismiss the proprietary claim before any evidence acquired here could ever be used

in the London Proceedings. See Boulton Decl. at ¶¶ 11, 17–19.

       Indeed, one of the discretionary factors under the Supreme Court’s Intel decision is whether

the discovery sought is “unduly intrusive or burdensome[.]” Intel, 542 U.S. at 265. Here, Vale’s

proposed subpoenas are certainly unduly intrusive and burdensome. Vale seeks to direct over 30

respondents to conduct searches for several broad categories of documents and communications

related to any transaction with any BSG entity, including sensitive financial records and business

documents, for a period spanning over ten years, despite providing no concrete basis to support its

belief that all respondents received proceeds of the US$500 million Vale paid to BSGR in 2010.

See Decl. of Jeffrey A. Rosenthal, Ex. A–II (Proposed Subpoenas), ECF No. 3-1–35.




                                                13
           Case 1:20-mc-00199-JGK-OTW Document 25 Filed 06/08/20 Page 18 of 21




              In such circumstances, courts in this District have refused to grant discovery, “even if

      Petitioner had satisfied the requirements of § 1782 so that the Court had the authority to grant the

      request.” In re Asia Mar. Pac., 253 F. Supp. 3d at 705 (exercising discretion in denying the petition

      because it “is an overly broad fishing expedition that does nothing to further the twin aims of the

      statute.”); see also In re Application Pursuant to 28 U.S.C. Section 1782 of Okean B.V. & Logistic

      Sol. Int’l to Take Discovery of Chadbourne & Parke LLP, 60 F. Supp. 3d 419, 427–28, 432

      (S.D.N.Y. 2014) (denying an application for discovery that satisfied Section 1782 statutory

      requirements and the first three discretionary Intel factors because the discovery sought was unduly

      intrusive and burdensome); see also Schmitz v. Bernstein Liebhard & Lifshitz, LLP, 376 F.3d 79,

      84 (2d Cir. 2004) (explaining that the Supreme Court has “cautioned ‘that § 1782(a) authorizes,

      but does not require, a federal district court to provide judicial assistance to foreign or international

      tribunals or to “interested person[s]” in proceedings abroad.’” (quoting Intel, 542 U.S. at 247)

      (emphasis in original)).2

II.           Alternatively, Vale’s Discovery Action Should be Stayed Pending Resolution of
              the Dispositive Motion in the London Proceedings

              If the Court is not inclined to deny Vale’s Application at this time, it should stay the

      Application pending the London Court’s resolution of the Summary Judgment Application in

      order to avoid permitting Vale’s needless imposition of substantial discovery burdens.




      2
               One of the proposed discovery targets, Respondent Fine Arts NY LLC (“Fine Arts”), has
      also filed an opposition to this Application. Fine Arts argues that Vale’s Application does not seek
      discovery for use in a “foreign proceeding,” as required by the statute, because Vale’s proprietary
      claim is essentially a claim to enforce the award that Vale obtained against BSGR in the LCIA
      Arbitration, which does not qualify as an adjudicative proceeding. See Fine Arts Mem. of Law in
      Opp. at 8–10, ECF. No. 15. Fine Arts also argues that Vale’s proposed discovery requests are
      unduly burdensome and made in bad faith. See id. at 10–13. Those arguments are distinct from,
      but consistent with, the arguments made by Nysco here.
                                                       14
    Case 1:20-mc-00199-JGK-OTW Document 25 Filed 06/08/20 Page 19 of 21




Critically, Vale may never even be able to submit the discovery sought in support of the

proprietary claim in the London Proceedings. See Boulton Decl. at ¶¶ 17–19.

       Courts have inherent and broad authority to stay proceedings, which “extends to

§ 1782 proceedings.” In re Hornbeam Corp., No. 1:14-MC-00424 (P1), 2017 WL 5515857,

at *6 (S.D.N.Y. Feb. 17, 2017), aff’d, 722 F. App’x 7 (2d Cir. 2018) (citing supporting

authorities); see also In re Servicio Pan Americano de Proteccion, 354 F. Supp. 2d 269, 273

(S.D.N.Y. 2004) (recognizing that “in some instances a court may . . . stay proceedings until

a foreign tribunal has ruled on a Section 1782 petitioner’s discovery request .”).

       In this matter, a stay of discovery is appropriate pending the resolution of the Summary

Judgment Application, which will soon determine whether or not the discovery sought in

Vale’s Application could ever be used in the London Proceedings. If the London Court grants

the Summary Judgment Application and dismisses the proprietary claim, the discovery Vale

presently seeks in this District would not be usable in the London Proceedings, and, therefore,

would not qualify as appropriately sought under Section 1782. See Boulton Decl. at ¶ 19.

Accordingly, if Vale obtains discovery under this Application that cannot be used in the

London Proceedings, such discovery would prove a purposeless, unduly expensive, arduous,

and intrusive undertaking for over 30 discovery targets.

       Indeed, courts in this District and elsewhere have stayed Section 1782 discovery

pending the resolution of dispositive issues in the foreign proceeding. See e.g., Noboa, No.

M18-302, 1995 WL 581713, at *3 (staying depositions ordered under Section 1782 until

opening and reading of will in Ecuadorian proceeding to “avoid potentially duplicative

discovery that would be unfairly burdensome to the Respondents”); In re Application of Alves

Braga, 789 F. Supp. 2d 1294, 1310 (S.D. Fla. 2011) (staying Section 1782 discovery pending

                                              15
    Case 1:20-mc-00199-JGK-OTW Document 25 Filed 06/08/20 Page 20 of 21




a potentially dispositive ruling from a foreign court, explaining that “a ruling in the Brazilian

appeal will resolve the question of whether [the applicant] has the right to the discovery

requested pursuant to the Application”); In re Application of XPO Logistics, Inc., No. 1:15-

MC-00205 (LGS), 2016 WL 3528195, at *2–3 (S.D.N.Y. June 22, 2016) (upholding order

that stayed Section 1782 discovery “pending the resolution of the discovery process in the

French proceeding”).

         Likewise, a stay of this action pending a decision by the London Court on the Summary

Judgment Application would be appropriate here.

                                         CONCLUSION

         For the reasons stated above, Nysco respectfully requests that the Court deny Vale’s

Section 1782 Application or, in the alternative, stay the Application until a ruling is issued on the

Summary Judgment Application filed by Nysco and Balda in the London Proceedings.


Dated:          New York, New York
                June 8, 2020
                                                              Respectfully submitted,

                                                              /s/ Josef M. Klazen

                                                              KOBRE & KIM LLP
                                                              800 Third Avenue
                                                              New York, New York 10022

                                                              Josef M. Klazen
                                                              +1 212 488 1216
                                                              josef.klazen@kobrekim.com

                                                              Michael S. Kim
                                                              +1 212 488 1201
                                                              michael.kim@kobrekim.com

                                                              Robin Rathmell
                                                              +1 202 664 1941
                                                              robin.rathmell@kobrekim.com
                                                 16
Case 1:20-mc-00199-JGK-OTW Document 25 Filed 06/08/20 Page 21 of 21




                                          Victoria R. Morris (motion for
                                          admission pro hac vice pending)
                                          +1 305 967 6131
                                          victoria.morris@kobrekim.com

                                          Carolina Leung
                                          +1 212 488 4948
                                          carolina.leung@kobrekim.com

                                          Attorneys for Nysco Management
                                          Corporation




                                17
